

114 S117 IS: Jerusalem Embassy and Recognition Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 117IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo recognize Jerusalem as the capital of Israel, to relocate to Jerusalem the United States Embassy
			 in Israel, and for other purposes. 1.Short
 titleThis Act may be cited as the Jerusalem Embassy and Recognition Act of 2015.2.Recognition of
			 Jerusalem as the capital of Israel and relocation of the United States
			 embassy
			 to Jerusalem(a)Statement of
 policyIt is the policy of the United States to recognize Jerusalem as the undivided capital of the State of Israel, both de jure and de facto.(b)Sense of
 CongressIt is the sense of Congress that—(1)Jerusalem must remain an undivided city in which the rights of every ethnic and religious group are protected as they have been by Israel since 1967;(2)every citizen of Israel should have the right to reside anywhere in the undivided city of Jerusalem;(3)the President and the Secretary of State should publicly affirm as a matter of United States policy that Jerusalem must remain the undivided capital of the State of Israel;(4)the President should immediately implement the provisions of the Jerusalem Embassy Act of 1995 (Public Law 104–45) and begin the process of relocating the United States Embassy in Israel to Jerusalem; and(5)United States officials should refrain from any actions that contradict United States law on this subject.(c)Amendment of
 Waiver AuthorityThe Jerusalem Embassy Act of 1995 (Public Law 104–45) is amended—(1)by striking section 7; and(2)by redesignating section 8 as section 7.(d)Identification
 of Jerusalem on Government DocumentsNotwithstanding any other provision of law, any official document of the United States Government which lists countries and their capital cities shall identify Jerusalem as the capital of Israel.(e)Restriction on
 funding subject to opening determinationNot more than 50 percent of the funds appropriated to the Department of State for fiscal year 2015 for Acquisition and Maintenance of Buildings Abroad may be obligated until the Secretary of State determines and reports to Congress that the United States Embassy in Jerusalem has officially opened.(f)Fiscal Years
			 2016 and 2017 Funding(1)Fiscal year
 2016Of the funds authorized to be appropriated for Acquisition and Maintenance of Buildings Abroad for the Department of State for fiscal year 2016, such sums as may be necessary should be made available until expended only for construction and other costs associated with the establishment of the United States Embassy in Israel in the capital of Jerusalem.(2)Fiscal year
 2017Of the funds authorized to be appropriated for Acquisition and Maintenance of Buildings Abroad for the Department of State for fiscal year 2017, such sums as may be necessary should be made available until expended only for construction and other costs associated with the establishment of the United States Embassy in Israel in the capital of Jerusalem.(g)DefinitionIn this section, the term United States Embassy means the offices of the United States diplomatic mission and the residence of the United States chief of mission.